DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I (Claims 1-13) in the reply filed on 2/12/2021 is acknowledged. Claims 14-18 are withdrawn from further examination. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 5 Lines 1-2: “the tab is flush with the first face of the outer ring.” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
The disclosure is objected to because of the following informalities: 
Para 43 Line 8 recites “beams 92” and should be corrected to “beams 
82” as the beams are illustrated as 82(see figure 4).
Para 47 Line 3 recites “tube 92” and should be corrected to “tab 
Claim Objections
Claim 1 is objected to because of the following informalities:  In Line 5, the recitation of, “the shoe” should read “the radially moveable shoe” to provide formal antecedent basis.
Claim 2 is objected to because of the following informalities:  
In Lines 3-4, the recitation of, “the at least one tab is a visible through at least one of the carrier openings” should read “the at least one tab is [[a]] visible through at least one of the carrier openings” to address a typographical error.
In Line 4, the recitation of, “the carrier openings” should read “the plurality of cirumferentially spaced carrier openings” to provide formal antecedent basis.
Claim 6 is objected to because of the following informalities: In Line 2, the recitation of, “the carrier openings” should read “the plurality of cirumferentially spaced carrier openings” to provide formal antecedent basis.
Claim 10 is objected to because of the following informalities:  In Line 5, the recitation of, “the shoe” should read “the moveable shoe” to provide formal antecedent basis.
Claim 11 is objected to because of the following informalities:  In Line 4, the recitation of, “the slots” should read “the plurality of cirumferentially spaced slots” to provide formal antecedent basis.
Appropriate correction is required.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding Claim 1, the recitation of, “the carrier” in Line 6 lacks antecedent basis and is unclear if this refers to the same seal carrier previously recited seal carrier in Lines 2 and 3. For the purposes of prior art examination, the recitation is considered to mean, “the seal carrier” and Applicant is suggested amend the limitation accordingly. 
Regarding Claim 4, the recitation of, “the tab” in Line 1 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the at least one tab” and Applicant is suggested to amend the limitation accordingly.
Regarding Claim 5, the recitation of, “the tab” in Line 1 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the at least one tab” and Applicant is suggested to amend the limitation accordingly.
Regarding Claim 7, the recitation of, “the second face of the outer ring” lacks antecedent basis. It is noted that the claim depends from Claim 3 which recites “a second face of the seal carrier” but does not introduce a second face of the outer ring. For the purposes of prior art examination, the recitation is considered to mean, “a 
Regarding Claim 8, the recitation of, “the second face of the outer ring” lacks antecedent basis. It is noted that the claim depends from Claim 3 which recites “a second face of the seal carrier” but does not introduce a second face of the outer ring. For the purposes of prior art examination, the recitation is considered to mean, “a 
Regarding Claim 9, the recitation of, “the beams” in Line 2 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the at least one beam 
Regarding Claim 10, the recitation of, “the carrier” in Line 7 lacks antecedent basis and is unclear if this refers to the same seal carrier previously recited seal carrier in Lines 4 and 5. For the purposes of prior art examination, the recitation is considered to mean, “the seal carrier” and Applicant is suggested amend the limitation accordingly.
Regarding Claim 11, the recitation of, “the second face seal” in Lines 4-5 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to refer to mean “a second face seal”.
Regarding Claim 12, the recitation of, “the tab” in Line 1 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the at least one tab” and Applicant is suggested to amend the limitation accordingly.
Regarding Claim 13, the recitation of, “the beams” in Line 2 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the at least one beam 
Claims 2-9 and 11-13 are also rejected by virtue of their dependency.
**Any and all claims rejected above under 112(b), if rejected with art below under sections 102 and/or 103, is/are rejected as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 2016/0130963 A1)  in view of Simpson et al(US 2017/0248236 A1) hereinafter referred to as Wilson and Simpson respectively.

    PNG
    media_image1.png
    457
    748
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    547
    413
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    526
    524
    media_image3.png
    Greyscale


Regarding Claim 1, Wilson discloses a seal assembly (see figures 2-4 also reproduced/annotated above) for a gas turbine engine (20, figure 1) comprising:
a seal carrier (U-shaped plate 136, figure 3 or 4);
a seal (100, figures 2-4) within an inner diameter of the seal carrier (see 100 within an inner diameter of U-shaped plate 136, figure 4), the seal including an outer ring (base portion 107 forms an outer ring partially illustrated in figure 2) supporting a radially moveable shoe (shoe 108 being radially moveable, see figure 2 or 4, and Par 45 Lines 10-11) supported by at least one beam (see beams 116, figure 2 or 4), the outer ring including an inner radial surface (see annotated figure 2) having at least one tab (see tab formed by the inverted T-projection, annotated figure 2 or 3) extending radially inward toward the shoe (see figure 2) for aiding removal of the seal from the carrier (recitation considered as intended use where the disclosure is capable of performing the recited intended use, for example annotated tabs can be accessed through a carrier opening of 136 which can be used as structure to aid in the removal of the seal 100 from U-shaped plate 136, see annotated figure 3).
Wilson does not explicitly disclose that the seal is press fitted within an inner diameter of the seal carrier.
Simpson relates to a HALO type seal which is in the same field of endeavor as the claimed invention and teaches of a seal (40, figure 1 or 2, also reproduced below) that is press fitted within an inner diameter of a seal carrier (seal base 52 of seal 40, is press fitted against seal carrier surface 34 i.e. an inner diameter, see Para 44 Lines 9-13, and figure 1).


    PNG
    media_image4.png
    402
    301
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    489
    354
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the seal of Wilson be press-fitted within the inner diameter of the seal carrier as taught by Simpson, for the purposes of providing a means for attachment of the seal onto the seal carrier.
Regarding Claim 2, Wilson discloses that the outer ring includes a first face (see annotated figure 2 or 4) and the seal carrier includes a stop wall portion (see annotated figure 3) extending radially inward (see stop wall portion extending inward of radial direction R, annotated figure 3 or 4), wherein the stop wall portion includes a plurality of circumferentially spaced carrier openings (see annotated figure 3) and the at least one tab is visible through at least one of the carrier openings (see tab being visible through the carrier opening, annotated figure 3).  
Regarding Claim 3, Wilson discloses first and second seal retainers (spacer 139 and anti-rotation pin135, figure 4) received within the seal carrier (see figure 4) that abut a second face of the seal carrier (see figure 4).
	Regarding Claim 4, Wilson in view of Simpson discloses and teaches all of the limitations of Claim 2 as discussed above, but does not explicitly disclose that the tab is spaced axially apart from the first face of the outer ring.
	Simpson further discloses that the tab(s) are part of the spring elements 114 which are either mounted to or integrally formed with the base 107 (see annotated figure 2 and Para 39 Lines 7-15) and are radial extensions of the base 107 that are used to attach the circumferential shoes 108 (see annotated figure 2).
	Accordingly, there is a design need for the configuration of the tab(s) due to the attachment/connection from the base 107 which would either be the tab(s) being axially spaced or flush with the first face of the outer ring (see annotated figure 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one tab of Wilson be spaced axially apart from the first face of the outer ring because this would encompass choosing either of the finite predictable solutions of the tab(s) being axially spaced or flush with the first face of the outer ring, for the purposes of providing for a suitable configuration of an attachment/connection to the outer ring. 
	Regarding Claim 5, Wilson in view of Simpson discloses and teaches all of the limitations of Claim 2 as discussed above, but does not explicitly disclose that the tab is flush with the first face of the outer ring.

	Accordingly, there is a design need for the configuration of the tab(s) due to the attachment/connection from the base 107 which would either be the tab(s) being axially spaced or flush with the first face of the outer ring (see annotated figure 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one tab of Wilson be flush with the first face of the outer ring because this would encompass choosing either of the finite predictable solutions of the tab being axially spaced or flush with the first face of the outer ring, for the purposes of providing for a suitable configuration of an attachment/connection to the outer ring. 
	Regarding Claim 7, Wilson discloses that the at least one tab extends axially (annotated tab extends axially i.e. into the page, implicit from annotated figure 2 or 3) toward the second face of the outer ring (second face on opposite side to first face of outer ring 107, see annotated figure 2 or 4).
	Regarding Claim 8, Wilson in view of Simpson discloses and teaches all of the limitations of Claim 3 as discussed above, but does not explicitly disclose that the at least one tab is spaced axially apart from the second face of the outer ring.
	Simpson further discloses that the tab(s) are part of the spring elements 114 which are either mounted to or integrally formed with the base 107 (see annotated 
	Accordingly, there is a design need for the configuration of the tab(s) due to the attachment/connection from the base 107 which would either be the tab(s) being axially spaced or flush with the second face of the outer ring (see second face i.e. opposite to the first face of the outer ring, annotated figure 2 or 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one tab of Wilson be spaced axially apart from the second face of the outer ring because this would encompass choosing either of the finite predictable solutions of the tab being axially spaced or flush with the second face of the outer ring, for the purposes of providing for a suitable configuration of an attachment/connection to the outer ring.
	Regarding Claim 10, Wilson discloses a gas turbine engine (20, figure 1 also reproduced below) comprising:

    PNG
    media_image6.png
    433
    597
    media_image6.png
    Greyscale


a seal assembly (see figures 2-4) disposed in at least one of the compressor section or the turbine section (see Claim 10 Lines 1-6 of Wilson), wherein the seal assembly includes 
a seal carrier (U-shaped plate 136, figure 3 or 4) and
a seal (100, figures 2-4) within an inner diameter of the seal carrier (see
100 within an inner diameter of U-shaped plate 136, figure 4); the seal including an outer ring (base portion 107 forms an outer ring partially illustrated in figure 2) supporting a moveable shoe (shoe 108 being radially moveable, see figure 2 or 4, and Par 45 Lines 10-11) supported by at least one beam (see beams 116, figure 2 or 4), the outer ring including an inner radial surface (see annotated figure 2) having at least one tab (see tab formed by the inverted T-projection, annotated figure 2 or 3) extending radially inward toward the shoe(see figure 2) for aiding removal of the seal from the carrier (recitation considered as intended use where the disclosure is capable of performing the recited intended use, for example annotated tabs can be accessed through a carrier openings of 136, which can be used as structure to aid in the removal of the seal 100 from U-shaped plate 136, see annotated figure 3).
Wilson does not explicitly disclose that the seal is press fitted within an inner diameter of the seal carrier.
Simpson relates to aHALO type seal which is in the same field of endeavor as the claimed invention and teaches of a seal (40, figure 1 or 2, also reproduced below) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the seal of Wilson be press-fitted within the inner diameter of the seal carrier as taught by Simpson, for the purposes of providing a means for attachment of the seal onto the seal carrier.
	Regarding Claim 11, Wilson discloses that the outer ring includes a first face(see annotated figure 2 or 4) spaced axially from a second face (see annotated figure 4), the seal carrier includes a stop wall (see annotated figure 3) extending radially inward (see stop wall extending inward of radial direction R, annotated figure 3 or 4) with a plurality of circumferentially spaced slots (see annotated figure 3), the at least one tab is visible through at least one of the slots (see tab being visible through the slot, annotated figure 3) and at least one seal retainer (spacer 139, figure 4) is supported within the seal carrier(see figure 4) that abuts the second face seal (see spacer 139 abutting  secondary seal 140, figure 4).
	Regarding Claim 12, Wilson in view of Simpson discloses and teaches all of the limitations of Claim 11 as discussed above, but does not explicitly disclose that the tab is spaced axially apart from the first face of the outer ring.
	Simpson further discloses that the tab(s) are part of the spring elements 114 which are either mounted to or integrally formed with the base 107 (see annotated figure 2 and Para 39 Lines 7-15) and are radial extensions of the base 107 that are used to attach the circumferential shoes 108 (see annotated figure 2).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tab of Wilson be spaced axially apart from the first face of the outer ring because this would encompass choosing either of the finite predictable solutions of the tab being either axially spaced or flush with the first face of the outer ring, for the purposes of providing for a suitable configuration of an attachment/connection to the outer ring. 
Allowable Subject Matter
Claims 6, 9, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
**Examiner’s Note: It is noted that the inventive concept of the application relates to at least one tab extending radially inward from an outer ring of a HALO seal, wherein the at least one tab is circumferentially aligned and visible through a seal carrier opening, for the purposes of aiding in removal of the HALO seal with a removal tool from the seal carrier as illustrated in figures 7-9.   
Regarding Claim 6, Wilson discloses that the at least one tab comprises a plurality of tabs (see two circumferential tabs with one annotated on figure 2), but fails to disclose the plurality of tabs being aligned circumferentially with the carrier openings(see carrier opening covering the tab(s) and not aligned in the circumferential 
Therefore, it is not known in, nor obvious from the prior art to construct a seal assembly as claimed.
Regarding Claim 9, Wilson fails to disclose that the at least one tab extends radially inward a distance less than a minimum distance between a radially outermost one of the beams and the outer ring (see tab radially extending beyond either of the beams 116, annotated figure 2). Furthermore, Simpson fails to cure the deficiency of Wilson.
Therefore, it is not known in, nor obvious from the prior art to construct a seal assembly as claimed.
Regarding Claim 13, a similar discussion to that of Claim 9 applies.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sabbir Hasan/Examiner, Art Unit 3745